Citation Nr: 0007899	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1993, for service connection for the cause of the veteran's 
death. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The 
veteran had active military service from February 1973 to 
August 1978.  He perished by drowning in August 1978.

The Board initially notes that the appellant, in her VA Form 
9 received in November 1998, indicated that she desired a 
hearing before a member of the Board in Washington, DC.  In 
June 1999, she submitted a statement in which she indicated 
that she would not be attending a hearing in Washington, DC, 
and, in a statement received later in June 1999, stated that 
her "Board Appeal" was canceled.  In February 2000, the 
Board requested that the appellant clarify whether she 
desired to continue the instant appeal and whether she still 
desired a hearing before a member of the Board.  She was 
advised that if she did not respond within 30 days of the 
letter, the Board would assume that she did not desire a 
Board hearing.  In March 2000, the appellant responded by 
indicating that she desired to continue her appeal; she did 
not reference any desire for a hearing.  Accordingly, the 
Board concludes that the appellant's request for a hearing 
before a member of the Board has been withdrawn.  38 C.F.R. 
§ 20.702(d) (1999).

The Board also notes that the appellant has contended that 
she is entitled to Dependency and Indemnity Compensation 
(DIC) benefits based on the pay grade of the veteran.  See 
38 C.F.R. § 1311 (West 1991 and Supp. 1999).  This matter is 
therefore referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran died in service in August 1978.

2.  Thereafter, a claim for service connection for the cause 
of the veteran's death on behalf of the appellant was not 
received until July 19, 1991.

3.  In May 1998, the appellant was recognized as the 
veteran's surviving spouse for VA purposes.


CONCLUSION OF LAW
The criteria for an effective date of July 19, 1991, for 
service connection for the cause of the veteran's death have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.152, 3.155, 3.400(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).  
In this regard the Board notes that the appellant has 
alleged, in essence, that VA was aware of a stay of 
proceedings purportedly initiated by the veteran in 1978 
under the Soldiers' and Sailors' Civil Relief Act of 1940, 50 
U.S.C. app. §§ 501-593 (1976) (Civil Relief Act).  The record 
reflects that the RO, pursuant to the Board's October 1997 
remand, contacted the Forrest County, Mississippi Chancery 
Court in order to obtain all pleadings associated with the 
appellant's divorce suit in 1978.  In January 1998, the 
referenced court supplied the requested pleadings; a stay of 
proceedings under the Civil Relief Act was not included, and 
there is no indication that further pertinent court records 
are available from the Chancery Court.  The Board notes that 
although the appellant contends that she retains a copy of 
the document at issue, she has refused to provide a copy to 
VA.  Accordingly, the Board will proceed with the 
adjudication of the instant claim. 

The record reflects that the veteran died in service in 
August 1978.  In September 1978, a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow/er or Child, dated in August 1978 and 
signed by the appellant, was forwarded to VA, in which the 
appellant reported that she was divorced from the veteran as 
of March 1978; the appellant indicated that she was filing 
the VA Form 21-534 on behalf of the veteran's children.  
Attached to the form were copies of a March 1978 "Waiver of 
Process" signed by the veteran, as well as a final decree of 
divorce by the Chancery Court of Forrest County, Mississippi 
(Chancery Court) dated later in March 1978.  The "Waiver of 
Process" by its terms waives personal service of process and 
indicates consent to the jurisdiction of the aforementioned 
Chancery Court by the veteran with respect to the appellant's 
March 1978 divorce suit.  The final decree of divorce 
sustained the appellant's prayer for a complete and final 
divorce.

A September 1978 Decree Appointing Legal Guardian by the 
Chancery Court appointed the appellant as the legal guardian 
of the veteran's children.

In a March 1980 statement, the appellant notified VA that she 
had remarried.

On July 19, 1991, appellant submitted a VA Form 21-8924, 
Application of Surviving Spouse or Child for REPS Benefits, 
on which she described herself as the wife of the veteran.  
She reported remarrying in 1979, but indicated that the 
marriage terminated in divorce in May 1983.  She stated that 
she had applied for "REPS" benefits the prior year.  In 
April 1998, the appellant submitted a Certificate of Marriage 
and a Judgment showing that she had married H.K. in February 
1980 and obtained a divorce from him in 1983.

In a September 9, 1993, statement, the appellant alleged that 
her divorce from the veteran in 1978 was invalid and that she 
therefore remained the veteran's spouse for VA purposes.  She 
alleged, in essence, that the Chancery Court lacked subject 
matter jurisdiction over her divorce suit in 1978, and that 
she was entitled to VA benefits effective the date of the 
veteran's death.  She alleged that she had applied for such 
benefits in 1978.  In a VA Form 21-534 received on the same 
date, the appellant indicated that she had not lived 
continuously with the veteran from the date of marriage to 
the date of death because of physical and mental abuse by the 
veteran.

Subsequent statements from the appellant and several 
acquaintances aver, in essence, that the appellant applied 
for service connection for the cause of the veteran's death 
in 1978, 1980, 1983 and 1987, but that her claims had 
repeatedly been denied.  The statements allege, in essence, 
that the Chancery Court in 1978 lacked subject matter 
jurisdiction over her divorce suit because the appellant had 
not, contrary to her sworn complaint for divorce, resided in 
Forrest County for six months; she alleged that her attorney 
had perjured himself by representing to the Chancery Court 
that she had met the residency requirements to confer 
jurisdiction on the Chancery Court.  She also alleged several 
other impediments to the Chancery Court's jurisdiction, 
including the argument that the veteran had submitted a stay 
of proceedings pursuant to the Civil Relief Act.  The 
appellant alleged that VA knew that her 1978 divorce decree 
was invalid and that the U.S. Air Force had coerced her into 
renouncing any VA benefits to which she was entitled.  She 
also alleged that the U.S. Air Force improperly filed her 
claim for benefits.  She argued that even if she had not 
filed a claim for service connection for the cause of the 
veteran's death in 1978, VA should construe her children's 
application in September 1978 as her claim for the same 
benefits.  Submitted with the statements are excerpts from 
several legal publications concerning the laws of the State 
of Mississippi regarding the dissolution of marriages.

In an April 1998 VA Memorandum, the VA Mississippi Regional 
Counsel concluded, after review of the claims file, that 
based on a 1987 Mississippi case as well as the information 
included in the appellant's final decree of divorce, the 
appellant had not met the six month residency requirement to 
invest the Chancery Court with subject matter jurisdiction 
over her divorce suit.  The Regional Counsel therefore 
concluded that the 1978 final decree of divorce was void.

In April 1998, the appellant submitted a Claim Certification 
and Voucher for Death Gratuity Payment dated in August 1978.  
On that form, she did not indicate that she was the widow of 
the veteran, but rather marked the box declaring that she was 
the legal guardian of the veteran's children.

In a May 1998 decision, the RO granted service connection for 
the cause of the veteran's death, effective October 1, 1993.

In May 1998, the appellant submitted a VA Form 21-534 
indicating that she had remarried from February 1980 to 1983, 
and that she had lived continuously with the veteran from the 
date of marriage to the date of his death.  She also 
indicated that she had applied for benefits from the Social 
Security Administration in May 1998.  While the VA Form 21-
534 was originally dated in May 1998, that date was obviously 
altered to suggest that the document was signed in September 
1978.

In an October 1998 statement to the appellant, D.N., an 
attorney, indicated that she had inquired on the appellant's 
behalf as to the possibility of setting aside the March 1978 
final decree of divorce.  D.N. stated that upon inquiry, she 
was warned that the appellant would have committed perjury if 
she now alleged that she had not been a resident of Forrest 
County for six months, since she had sworn the opposite under 
oath in her complaint in 1978.

Except as otherwise provided, the effective date of an 
evaluation and award of dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Where a veteran dies in service, the effective 
date is the first day of the month fixed by the Secretary 
concerned as the date of actual or presumed death, if a claim 
is received with 1 year after the date the initial report of 
actual death or finding of presumed death was made.  
38 C.F.R. § 3.400(c) (1999). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.152(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206 
(1999). Moreover, where the issue is whether the veteran is 
single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce.  38 C.F.R. § 3.206(a) (1999).

Although the appellant contends that she filed a claim for 
service connection for the cause of the veteran's death based 
on her status as the veteran's surviving spouse in 1978, and 
again in 1980, 1983 and 1987, the record reflects that she in 
fact did not file a claim for such benefits until July 19, 
1991.  While a VA Form 21-534 was filed in September 1978 
under the appellant's signature, that claim was clearly filed 
solely on behalf of the veteran's surviving children, and the 
appellant did not indicate at that time that she was seeking 
entitlement to DIC benefits in her own right.  Indeed, she 
specifically reported on that application that she divorced 
the veteran in March 1978, and a final decree of divorce from 
the Chancery Court supported her contention.  The first 
communication from the appellant suggesting that she was 
entitled to service connection for the cause of the veteran's 
death was received by VA on July 19, 1991, at which time she 
submitted a VA Form 21-8924 on which she described herself as 
the veteran's wife; the Board notes that the instructions for 
the above form indicate that those applying for benefits as a 
surviving spouse may be eligible for the requested benefits 
if married to the veteran at the time of his death.  As the 
appellant, in completing the July 1991 VA Form 21-8924, 
essentially contended that she remained married to the 
veteran at the time of his death in August 1978, the Board 
concludes that her submission of the form constituted an 
informal claim for service connection for the cause of the 
veteran's death.  The record reflects that while a formal 
application for DIC benefits was not thereafter forwarded to 
the appellant, she executed such a form in September 1993.  
Accordingly, an effective date of July 19, 1991, for service 
connection for the cause of the veteran's death is warranted.

The Board notes that the appellant has raised a number of 
issues concerning the validity of her divorce decree, 
contending primarily that VA knew or should have known that 
the March 1978 decree was void.  The Board disagrees with the 
appellant and with the April 1998 VA Memorandum that the 
divorce decree was irregular on its face in 1978.  The Board 
also notes that the State of Mississippi apparently has not 
voided or otherwise modified the decree of divorce.  However, 
even assuming that the divorce decree is irregular on its 
face and void, the fact remains that the appellant 
nevertheless did not file either a formal or an informal 
claim on her own behalf for service connection for the cause 
of the veteran's death until July 1991.  Accordingly, there 
is no basis for the assignment of an effective date prior to 
July 19, 1991.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 19, 
1991, for service connection for the cause of the veteran's 
death is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

